DISMISSED and Opinion Filed November 14, 2022




                                    S  In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-22-00774-CV

COMPLAINANT FOREST WEST HOMEOWNERS, LAMBERT BUANGA,
PRATTHANA CHAIWONGSAI, JULIA COOPER, KELVIN DAVIS, OLGA
  GALLARDO, JAVIER GARCIA, PETRA GARCIA, JOSE GUEVARA,
   WILLIAM HEPWORTH, LE MAI DUONG, HAI DUONG, VINCENT
 NAJERA, LUISA NAJERA, MICHAEL RODRIGUEZ, BRANDO PEREZ,
                    AND IDALIA LOPEZ,
                        APPELLANTS
                             V.
  JUNCTION REALTY, INC. AND JOHN TARLTON, INDIVIDUALLY,
                          Appellees

               On Appeal from the 192nd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-22-06667

                        MEMORANDUM OPINION
      Before Chief Justice Burns, Justice Pedersen, III, and Justice Goldstein
                         Opinion by Chief Justice Burns
      Appellants appealed the trial court’s July 26, 2022 order denying their

application for a temporary injunction. In a letter filed on October 21, 2022,

appellants inform the Court that the trial court subsequently granted their application

for a temporary injunction and they, therefore, request dismissal of the appeal. We
construe appellant’s letter as a motion to dismiss. We GRANT the motion and

dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).




                                           /Robert D. Burns, III/
                                           ROBERT D. BURNS, III
                                           CHIEF JUSTICE


220774F.P05




                                        –2–
                              S
                         Court of Appeals
                  Fifth District of Texas at Dallas
                             JUDGMENT

COMPLAINANT FOREST WEST                 On Appeal from the 192nd District
HOMEOWNERS, LAMBERT                     Court, Dallas County, Texas
BUANGA, PRATTHANA                       Trial Court Cause No. DC-22-06667.
CHAIWONGSAI, JULIA COOPER,              Opinion delivered by Chief Justice
KELVIN DAVIS, OLGA                      Burns. Justices Pedersen,III, and
GALLARDO, JAVIER GARCIA,                Goldstein participating.
PETRA GARCIA, JOSE
GUEVARA, WILLIAM
HEPWORTH, LE MAI DUONG,
HAI DUONG, VINCENT NAJERA,
LUISA NAJERA, MICHAEL
RODRIGUEZ, BRANDO PEREZ,
AND IDALIA LOPEZ, Appellants

No. 05-22-00774-CV      V.

JUNCTION REALTY, INC. AND
JOHN TARLTON,
INDIVIDUALLY, Appellees

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.

    It is ORDERED that appellees JUNCTION REALTY, INC. AND JOHN
TARLTON, INDIVIDUALLY recover their costs of this appeal from appellants
COMPLAINANT FOREST WEST HOMEOWNERS AND LAMBERT
BUANGA, PRATTHANA CHAIWONGSAI, JULIA COOPER, KELVIN DAVIS,

                                  –3–
OLGA GALLARDO, JAVIER GARCIA, PETRA GARCIA, JOSE GUEVARA,
WILLIAM HEPWORTH, LE MAI DUONG, HAI DUONG, VINCENT NAJERA,
LUISA NAJERA, MICHAEL RODRIGUEZ, BRANDO PEREZ, AND IDALIA
LOPEZ.


Judgment entered November 14, 2022.




                                      –4–